Knop v Cullen (2018 NY Slip Op 05890)





Knop v Cullen


2018 NY Slip Op 05890


Decided on August 22, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND CURRAN, JJ.


613 CA 17-02016

[*1]CARYN A. KNOP, PLAINTIFF-APPELLANT,
vDAVID T. CULLEN, DEFENDANT-RESPONDENT. 


LAW OFFICE OF MARK H. CANTOR LLC, BUFFALO (DAVID J. WOLFF, JR., OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
LAW OFFICE OF JOHN TROP, ROCHESTER (THOMAS P. DURKIN OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered February 23, 2017. The order granted the motion of defendant for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 26, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 22, 2018
Mark W. Bennett
Clerk of the Court